 Case 2:21-cv-11600-DPH-KGA ECF No. 6, PageID.92 Filed 09/09/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JASON D. FISHER,

       Plaintiff,
                                                  Civil Action No. 21-11600
v.
                                                  HONORABLE DENISE PAGE HOOD
FAITH MILLER SCHEINKMAN, et al.,

     Defendants.
___________________________________/

      ORDER GRANTING APPLICATION TO PROCEED WITHOUT
      PREPAYING FEES, TRANSFERRING THIS ACTION TO THE
           UNITED STATES DISTRICT COURT FOR THE
     SOUTHERN DISTRICT OF NEW YORK AND CLOSING ACTION

       This matter is before the Court on Plaintiff Jason D. Fisher’s Application to

Proceed Without Prepaying Fees. A review of the application supports Plaintiff’s

claim of pauper status. The Court grants Plaintiff in forma pauperis status to proceed

without prepayment of the filing fee for this action. However, the Court finds the

Eastern District of Michigan is not the proper venue for this action.

       Venue is proper in a judicial district in which “any defendant resides” or “a

substantial part of the events or omissions giving rise to the claim occurred ...” 28

U.S.C. § 1391(b)(1) and (2). A complaint filed in the wrong division or district court

is properly dismissed without prejudice to plaintiff’s right to refile the complaint in

the proper district court, or, if it be in the interest of justice, transfer such case to any
 Case 2:21-cv-11600-DPH-KGA ECF No. 6, PageID.93 Filed 09/09/21 Page 2 of 5




district or division in which it could have been brought. See 28 U.S.C. § 1406(a);

Rodman v. Seiter, 1989 WL 111620 *1, Case No. 89-3122 (6th Cir. Sept. 28, 1989).

A district court has the power to sua sponte transfer the case to the proper district.

Cosmichorme, Inc. v. Spectra Chrome, LLC, 504 F. App’x 468, 472 (6th Cir. 2012).

      Plaintiff filed a 75-page unsigned Complaint against several defendants, none

of whom reside in this District. ECF No. 1, PageID.12-13. Defendants’ addresses

cited in the Complaint are in New York or Connecticut. Id. The defendants, among

others, include law firms, attorneys, judges, Plaintiff’s ex-wife, Jennifer Lighter, and

Plaintiff’s in-laws. A review of the Complaint shows that the alleged claims and

violations under the Racketeer Influenced & Corrupt Organization (“RICO”) Act, 18

U.S.C. §§ 1961-1968, stem from divorce and child custody proceedings between

Plaintiff and his ex-wife. The numerous claims and allegations involve child custody

and medical insurance issues, the courts, court personnel, administrative and grievance

proceedings, and theft of property, including Plaintiff’s business documents. Plaintiff

filed the Complaint in this District to have a “neutral party” decide the issues:

             Due to the complaints contained herein, a venue outside of
             New York State is requested. Many of the complaints are
             a direct result of the Enterprise which is part of the New
             York Judicial System as well as practices and procedures
             within New York that defy Constitutional Law. It should
             be noted that appeals and complaints to regulatory, judicial,
             and investigative agencies in the State of New York have
             already been performed repeatedly in writing by the

                                           2
 Case 2:21-cv-11600-DPH-KGA ECF No. 6, PageID.94 Filed 09/09/21 Page 3 of 5




             Plaintiff. The Plaintiff attempted to file complaints, report
             crime, and submit evidence but the State has not responded
             nor taken action. It should also be noted that the
             Defendants and Enterprise itself have made attempts to
             undermine the integrity of the Plaintiff’s claims via
             obstruction and falsification to weaken his ability to file an
             action. Second, the triangular relationship of lawyer Faith
             Miller Scheinkman as spouse to Judge Scheinkman and the
             NY Court (Enterprise) is well known in New York State
             and has occurred without any material actions by the state
             to prevent conflicts of interest. Thus, the stature of Judge
             Scheinkman within the State of NY has allowed this
             relationship within the Enterprise to remain unquestioned
             despite the financial interest that Judge Scheinkman has in
             Miller Scheinkman’s firm. Simply put, Faith Miller
             Scheinkman practiced law within her husbands district and
             has undue influence over the Enterprise. Likewise, the
             husband and wife both benefit from her firm’s financial
             income derived from judgments and performance within
             the Enterprise. Third, the Plaintiff identified and presented
             crimes of Faith Miller Scheinkman and related parties to
             the Enterprise that negatively affected his action and rights.
             The Enterprise, instead of investigating and preventing,
             acted as a protectorate of the Defendants and further
             allowed for further unwarranted crimes against the Plaintiff
             to occur as demonstrated herein. As such, the claims herein
             pose a significant liability to the State of New York and/or
             its agencies; any remediation should be determined by a
             neutral party outside of the State of New York venues and
             all related matters should be resolved outside of the State of
             New York.

(ECF No. 1, PageID.11)

      Plaintiff is proceeding pro se. Federal courts hold the pro se complaint to a

“less stringent standard” than those drafted by attorneys. Haines v. Kerner, 404 U.S.


                                           3
 Case 2:21-cv-11600-DPH-KGA ECF No. 6, PageID.95 Filed 09/09/21 Page 4 of 5




519 (1972). However, pro se litigants are not excused from failing to follow basic

procedural requirements. Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991); Brock

v. Hendershott, 840 F.2d 339, 343 (6th Cir. 1988). Plaintiff is required to follow the

rules governing the venue where his action should proceed. The Eastern District of

Michigan is not the proper venue for this action. Based on the allegations in the

Complaint, the proper venue is with the Southern District of New York.

      For the reasons set forth above,

      IT IS ORDERED that Plaintiff Jason D. Fisher’s Application to Proceed

Without Prepaying Fees or Costs (ECF No. 3) is GRANTED.

      IT IS FURTHER ORDERED that the action is TRANSFERRED to the United

States District Court for the Southern District of New York (New York Division) and

designated as CLOSED on the docket of the Eastern District of Michigan.

      IT IS FURTHER ORDERED that any appeal from this Court’s Order is

frivolous and not taken in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United




                                          4
 Case 2:21-cv-11600-DPH-KGA ECF No. 6, PageID.96 Filed 09/09/21 Page 5 of 5




States, 369 U.S. 438, 445 (1962), McGore v. Wrigglesworth, 114 F.3d 601, 610-11

(6th Cir. 1997).



Dated: September 9, 2021            s/Denise Page Hood
                                    United States District Judge




                                      5
